Citation Nr: 0010643	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran has verified active military service from May 
1966 to December 1967.  A copy of special orders, dated in 
March 1964, associated with the veteran's claims file 
indicates that he was to report for 6 months' active duty for 
training in April 1964 with the Mississippi National Guard.  
This service, or any other dates of active duty, active duty 
for training, or reserve duty are not verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
for hearing loss was denied.

The February 1990 private evaluation report reflects that the 
veteran has a diagnosis of bilateral tinnitus.  A claim for 
service connection for bilateral tinnitus is herein inferred.  
This claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's current bilateral sensorineural hearing 
loss is the result of inservice auditory trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a well-
grounded claim for service connection of his bilateral 
hearing loss within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), as defined by Caluza v. Brown, 7 Vet. App. 498 
(1995).  The three elements of a "well-grounded" claim for 
service connection are (1) evidence of a current disability 
as provided by a medical diagnoses; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 
1996) (table).  The veteran has not alleged that any other 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

The veteran contends that he sustained acoustic trauma during 
service, which resulted in his current bilateral 
sensorineural hearing loss.  Specifically, he testified 
before the undersigned member of the Board that, while in 
Viet Nam, he operated a 105-millimeter Howitzer, and that he 
was further exposed to other heavy weapons fire.  After 
review of the record, the Board finds that the veteran's 
contentions are supported by the evidence and that service 
connection for bilateral sensorineural hearing loss is 
appropriate.

The veteran has presented medical evidence that he has 
current bilateral hearing loss.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In February 1990, the veteran presented for private 
evaluation.  His hearing was then found to measure pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
85
90
90
LEFT
40
60
85
90
85

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 64 percent in the left ear.  The 
examiner diagnosed moderately severe sensorineural hearing 
loss, bilaterally, and opined that the cause was hereditary 
and exposure to loud noise.  In July 1999, the veteran 
underwent further examination, and the results are as 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
80
85
80
LEFT
40
60
80
90
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 80 percent in the left ear.

The 1990 and 1999 audiometric test results were reported in a 
graphical, rather than a numeric, form.  The Board notes that 
in Kelly v. Brown, 7 Vet. App. 471, 474 (1995) the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter Court) was unable 
to determine whether the Board accurately applied regulatory 
standard when only audiograph, not numeric, test results were 
of record.  In this case, however, the graphs indicate 
thresholds significantly above 40 decibels, such that it is 
clear to the Board that the requirements of 38 C.F.R. § 3.385 
have been met.  

In addition, the record contains medical evidence of a nexus, 
or link, between the currently diagnosed hearing loss and the 
veteran's averred inservice acoustic trauma, in the form of a 
statement proffered by the examiner who conducted the July 
1999 examination, N. Daniel Catz, M.D., F.A.C.S., Assistant 
Clinical Professor, University of North Carolina School of 
Medicine.  In pertinent part, Dr. Catz states:

[The veteran] ... states that he has had 
exposure to very loud noise for a 
protracted period of time 12 months 
artillery in Vietnam.  Patient states his 
hearing was within normal limits prior to 
that exposure, and we can presume that 
the majority of this injury then occurred 
during the time of his exposure to loud 
noise.

Service medical records do not show any complaints of or 
treatment for hearing loss or ear problems.  Reports of 
medical examination reveal that his hearing measured 15/15, 
whispered voice, bilaterally at enlistment in January 1964 
and at separation in August 1964.  However, the veteran's 
report of medical examination at induction, dated in March 
1966, notes pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
10
LEFT
5
20
20
30
40

The table above shows that the veteran exhibits a 40-decibel 
loss in his left ear at 4000 Hz.  The veteran's report of 
medical history at discharge from active service, dated in 
December 1967, shows no complaints or findings concerning the 
veteran's hearing.  The veteran's report of medical 
examination at discharge, dated in the same month, does not 
reflect that his hearing was tested.

Upon entrance into service, the veteran is presumed to be of 
sound condition except for those defects or disorders noted 
on the entrance examination.  However, where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service, the presumption of his sound 
condition shall be rebutted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  Where the record establishes 
that an injury or disease existed prior to entrance into 
service, a grant of service connection will be warranted only 
if the record establishes that the veteran's disability from 
his pre-existing condition increased in severity as a result 
of service.  If, however, there is a specific finding that 
any noted increase is the result of the natural progress of 
the disease, entitlement to service connection will not be 
warranted.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  In the present case, the Board need not 
determine whether left ear hearing loss pre-existed service 
and was aggravated therein, because the claim may be granted 
on another basis.

The veteran's service medical records show that he served in 
the Republic of South Viet Nam, and that his military 
occupational specialty during this time was in field 
artillery.  Moreover, his DD Form 214 shows that he was 
awarded a Viet Nam campaign medal.  This corroborates his 
testimony that he operated a Howitzer and was exposed to 
large arms fire in service.  It further indicates that the 
veteran served in a combat specialty, as a field artillery 
man, during a period of war.  The veteran testified under 
oath that he operated a 150-millimeter Howitzer while in Viet 
Nam.  The Board finds the veteran's sworn testimony credible 
and consistent with the evidence presented in the available 
service medical and personnel records; and, thus, finds that 
this veteran served in combat.

places, and circumstances of such combat 
service.  See 38 U.S.C.A. § 1154 (West 1991).  Acoustic 
trauma resulting from close proximity to a firing Howitzer 
and exposure to other large arms fire are most certainly 
consistent with the time, place, and circumstances of the 
veteran's service as a field artillery man in the Republic of 
Viet Nam in 1966-1967.

Having found that the veteran has served in combat with the 
enemy and that his inservice acoustic trauma is consistent 
with such service, the Board now turns its attention to Dr. 
Catz's opinion.  The Board notes that there are several 
problems with Dr. Catz's opinion.  First, the statement 
records a history of inservice acoustic trauma that is solely 
provided by the veteran to the physician.  This history is 
suspect for at least two reasons:  1) nowhere does Dr. Catz 
indicate that he has made his own, independent review of the 
veteran's medical history, and 2) it contains the veteran's 
medical conclusion that his hearing was normal before he 
entered active service.  Not only is the veteran not 
qualified to make such a medical opinion (See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993)), but the March 1966 induction physical proves 
him wrong.  Second, Dr. Catz's opinion can be construed as 
conditional.  The phrase, "we can presume that the majority 
of this injury then occurred" implies that his opinion is 
based on the veracity of both the veteran's lack of hearing 
loss prior to entry into active service and also his exposure 
to acoustic trauma in service.  While any questions 
concerning the veteran's inservice exposure to acoustic 
trauma is resolved by exercising the presumption afforded 
under 38 U.S.C.A. § 1154 (West 1991), there are still issues 
of pre-existing hearing loss and any acoustic trauma in the 
more than 30 years intervening between the veteran's 
discharge from active service and Dr. Catz's examination of 
him.

Nonetheless, the Board accepts Dr. Catz's statement as 
positive evidence of a nexus between the veteran's current 
bilateral hearing loss and his active service.  The Board 
notes that the veteran was not found to exhibit hearing loss 
at examinations in January and August 1964, when hearing was 
measured as 15/15 bilaterally.  The Board further notes that 
a hearing test was not performed at his discharge in December 
1967.  The veteran also testified that he had not suffered 
further acoustic trauma following his active service.  
Rather, he stated his employment did not expose him to loud 
noises but that he has worked in and around diesel electric 
oilrigs, which, he testified, are very quiet.  He further 
testified that he has not participated in recreational 
activities involving exposure to loud noises.  There is 
nothing in the record to refute this.  And, while the 
February 1990 examination report notes that heredity may be a 
cause of the veteran's hearing loss, it also notes acoustic 
trauma as a cause.  Hence, this opinion corroborates that of 
Dr. Catz.  

The medical evidence includes no medical opinions, 
statements, or findings to the contrary.  After consideration 
of all the evidence and with application of the benefit of 
reasonable doubt, the Board finds that the evidence 
demonstrates that the veteran incurred acoustic trauma during 
his active service, and that service connection for bilateral 
hearing loss is appropriate.  38 U.S.C.A. §§ 1110, 1154, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


ORDER

Service connection for bilateral hearing loss is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


